ARMSTRONG, J.,
concurring.
The state appeals a pretrial order suppressing evidence in this criminal proceeding. ORS 138.060. Defendant was charged with possession of a controlled substance, ORS 475.992(4)(a), and moved to suppress evidence found in his home by Lake Oswego police officers who had responded to a burglar alarm. The trial court granted the motion on the ground that the officers’ entry into defendant’s home violated defendant’s rights under Article I, section 9, of the Oregon Constitution and the Fourth Amendment to the United States Constitution. For the reasons stated below, I would conclude that the proper disposition of the appeal in this case is to affirm the trial court.
This court reviews suppression decisions for legal error and is bound by the trial court’s findings of historical fact if they are supported by evidence in the record. State v. Ehly, 317 Or 66, 74-75, 854 P2d 421 (1993). To the extent that the trial court did not make express findings, we resolve disputed facts in a way that is consistent with its ultimate conclusion. Ball v. Gladden, 250 Or 485, 487, 443 P2d 621 (1968).
The following facts are taken from the trial court’s findings, as well as from the record made at the suppression hearing. On February 23, 2002, at approximately 6:30 p.m., the burglar alarm at defendant’s house went off and two of defendant’s neighbors reported it to the police. One of the neighbors told the dispatcher that defendant was the only one who lived at the house and that defendant had left several hours earlier to play in a basketball game in Portland. Officer Brady responded about 15 minutes later. It was dark when he arrived. Brady spoke with one of the neighbors who had called about the alarm and that neighbor reported that he had seen a car that he did not recognize back out of defendant’s driveway 45 minutes to an hour earlier. The neighbor also reported that he had kept an eye on defendant’s house after calling the police. Brady observed that the door to defendant’s house was open about a foot. Brady walked around the exterior of the residence looking for signs of forced entry and attempting to determine if anyone was inside. He *401saw no sign of forced entry or of anyone inside. Officer Forman arrived approximately 15 minutes after Brady.
The officers then entered and searched defendant’s house pursuant to a Lake Oswego Police Department policy on responding to burglar alarms. That policy required them to check anywhere that a person could reasonably hide. Pursuant to that policy, the officers looked in closets and cabinets, behind couches, and under desks. While searching the upstairs area of the house, Brady saw a small door that led to an attic storage area. Brady opened the door and saw a large plastic bag that appeared to contain several smaller bags of marijuana. He also noticed an odor of marijuana as he opened the door. The officers confiscated the large bag of marijuana and then completed their search of defendant’s house. In a bedroom, they discovered two partially smoked marijuana cigarettes, which they did not confiscate. They found no evidence of burglary. The officers left a false-alarm notice for defendant, indicating that they had been in the house and informing him why they had been there.
Brady returned to defendant’s house approximately a week later and told defendant about his discovery of the bag of marijuana. Defendant stated that the marijuana belonged to a friend. He further stated that he had removed a small amount of marijuana from one of the bags for personal use.
Defendant was charged with possession of a controlled substance. ORS 475.992(4)(a). He moved to suppress the evidence found in his home on the ground that it was obtained in the course of an illegal search. Defendant argued that the search was warrantless and did not fall within any exception to the warrant requirements under either Article I, section 9, of the Oregon Constitution or the Fourth Amendment to the United States Constitution. In response, the state argued that three exceptions to the warrant requirement justified the search. First, the state argued that defendant consented to the search by implication because he had a burglar alarm system and had contracted with an alarm company to attempt to notify the police when the alarm was activated. Second, the state posited that the search was a valid administrative search. Finally, the state asserted that the officers had probable cause to believe that a crime was being *402committed and that exigent circumstances obviated the need to obtain a warrant.
At the suppression hearing, the parties agreed that, between 1996 and 2002, there had been 32 false alarms at defendant’s house. Further, defendant had been cited approximately seven times under a Lake Oswego false alarm ordinance. The trial court found, and the state does not dispute on appeal, that over 99 percent of all residential alarms that came to the attention of the Lake Oswego police during the year in which defendant’s house was searched were false alarms. Officer Brady’s testimony indicated that false alarms often occurred when a homeowner set off an alarm while leaving the house. The trial court concluded that, given the high rate of false alarms in Lake Oswego, “a sounding alarm cannot add to the showing of probable cause.”
The state also offered evidence showing that Lake Oswego has an ordinance that imposes civil penalties after a certain number of false alarms and argued that the challenged search constituted a valid administrative investigation into a possible false alarm. Finally, the state offered evidence about the manner in which such alarms were investigated, specifically describing the policy of the Lake Oswego Police Department concerning the scope and intensity of searches when an alarm has been set off and the premises are not secure. The evidence also indicated that this policy was consistently followed by the department.
The trial court ultimately rejected each of the state’s arguments as to why the search was valid despite the lack of a warrant. First, the trial court concluded that the evidence did not establish in a clear and unambiguous manner that defendant impliedly consented to a search of his house of the scope and intensity of the search that the police conducted. Second, the trial court rejected the state’s administrative search argument on the ground that an extensive search of a private residence, conducted in order to investigate possible violations of a civil ordinance, went far beyond the types of administrative searches that courts have traditionally recognized as valid. Finally, the trial court determined that, although Officer Brady subjectively believed that he had probable cause to enter defendant’s home, that belief was not *403objectively reasonable under the circumstances. The trial court identified three circumstances relevant to objective probable cause: the sounding of the alarm, the partially open front door, and the unidentified car leaving defendant’s property approximately an hour before the police arrived. The court concluded that the sounding alarm did not contribute to objective probable cause because the false alarm rate in Lake Oswego is so high. The court also noted that no testimony established the existence of any exigent circumstances that required the officers to enter immediately rather than seek a warrant and concluded that the possibility that an intruder was present in the house did not, by itself, create an exigency. Accordingly, the trial court granted defendant’s motion to suppress the evidence obtained from the search of his house.
The state appeals the trial court’s suppression of the evidence. ORS 138.060(l)(c). It reiterates the arguments that it made in the trial court: that probable cause and exigent circumstances justified the search; that defendant consented to the search; and that the search was a valid administrative search.
Before turning to the issues raised by the state on appeal, we must address the significance of the state’s failure to challenge the trial court’s conclusion that the search of defendant’s home violated the Fourth Amendment. In the trial court, defendant made extensive and distinct arguments in support of suppression under both Article I, section 9, and the Fourth Amendment. The trial court explicitly concluded that the search violated both Article I, section 9, and the Fourth Amendment. On appeal, the state’s brief cites neither the Fourth Amendment nor any of the relevant case law interpreting it. In its discussion of probable cause and exigent circumstances, the state’s brief specifically addresses only Article I, section 9. Nothing in the state’s brief even suggests that the state was aware of the court’s holding under the Fourth Amendment. It is axiomatic that, when a trial court bases a decision on multiple grounds, an appellant may prevail on appeal only after demonstrating that all of the bases for the court’s decision were erroneous. See Roop v. Parker Northwest Paving Co., 194 Or App 219, 236, 94 P3d 885 (2004) (“where [appellants] fail to challenge the alternative basis of the trial court’s ruling, we must affirm it”).
*404Several months after the argument in this case, this court asked the parties to submit supplemental memoranda discussing whether the state’s appeal adequately challenged both of the bases for the trial court’s suppression ruling. Defendant argues that, because the state did not make any arguments about the Fourth Amendment in its opening brief, the correct resolution of this case is for this court to affirm the trial court based on its unchallenged holding that the search violated the Fourth Amendment. The state responds that it is clear from the context of the parties’ arguments in the trial court that both parties believed that the Oregon Constitution provided at least as much protection as the federal constitution, and that a search that satisfied state constitutional standards necessarily satisfied federal constitutional standards. Thus, the state argues, “the Oregon constitutional issues raised by defendant are dispositive of his federal constitutional claims and thus no separate federal analysis is necessary to address the issue presented here.”1
I would conclude that the state’s argument is fundamentally flawed. The first flaw with it is that it came too late. *405Before it responded to our post-argument questions, the state had made no argument to us about the Fourth Amendment.2 Even if the state’s argument in response to our questions were correct, the argument had to be made before the case was submitted to us for decision. Because it was not, we cannot now consider and adopt the argument as the basis for our conclusion that the trial court erred in suppressing the evidence under the Fourth Amendment.
The second flaw with the state’s argument is that it ignores more than 20 years of Oregon case law that has established that the state and federal constitutions are to be interpreted and enforced independently. Independent analysis may lead to the same result in many cases, but this court is required to engage in the analysis. Rather than engage in the analysis, the state relies on the syllogism that Oregon constitutional law on probable cause and exigent circumstances is at least as protective as federal constitutional law, the search in this case satisfied Oregon law, therefore it satisfied federal law. This court cannot use that syllogism to avoid its obligation to make an independent assessment of probable cause and exigent circumstances under both bodies of law.3
*406The state places significant reliance on State v. Greene, 285 Or 337, 591 P2d 1362 (1979), as support for the proposition that Article I, section 9, is at least as protective as the Fourth Amendment, which is an essential step in the syllogism on which it relies. That reliance is problematic. Greene was based on the principle that Article I, section 9, is to be interpreted consistently with the Fourth Amendment, absent a reason to depart from the Fourth Amendment analysis. 285 Or at 339. Under that approach, it would necessarily follow that Article I, section 9, would be at least as protective as the Fourth Amendment.
Critically, however, the court repudiated that approach three years later in State v. Caraher, 293 Or 741, 653 P2d 942 (1982). Caraher is the case that established that Article I, section 9, is to be interpreted independently of the Fourth Amendment and that began 20 years of independent development of Oregon search and seizure law. Independent development of the law under Article I, section 9, can lead to situations in which that law is less protective than is the law under the Fourth Amendment. See, e.g., Bank of Oregon v. Independent News, Inc., 298 Or 434, 693 P2d 35 (1985) (Article I, section 8, less protective than First Amendment on aspect of defamation law); State v. Flores, 68 Or App 617, 625, 685 P2d 999, rev den, 298 Or 151 (1984) (independent analysis of Article I, section 9, can lead to less protection against search and seizure than provided by Fourth Amendment). Consequently, Greene can no longer be considered to be authority for the principle that Article I, section 9, is as protective of individual rights as is the Fourth Amendment.
Because of the change wrought by Caraher and similar cases, this court’s task is to determine independently whether a particular search violated Article I, section 9, and whether it violated the Fourth Amendment. It cannot short circuit that task by doing what Judge Deits’s dissent does *407here. It looks to see if there is existing case law that establishes that Article I, section 9, involves a different analysis or produces a different result on a particular legal issue than does the Fourth Amendment. 198 Or App at 423-24 (Deits, J. pro tempore, dissenting). If, as here, no one has identified a case or advanced an argument that establishes a difference between the two provisions, then they are the same and produce the same result, and a decision under one of them will determine the decision under the other. Hence, according to Judge Deits, a conclusion that the court erred in suppressing the evidence under Article I, section 9, is sufficient to establish that the court erred in suppressing the evidence under the Fourth Amendment. Put simply, that is not how Oregon’s independent analysis works.
Judge Deits’s approach flies directly in the face of the logic on which Oregon’s independent analysis is based. This case can illustrate the point. Assume that this court accepted Judge Deits’s position that the assessment of objective probable cause and exigent circumstances is the same under Article I, section 9, and the Fourth Amendment and that it reversed the trial court’s suppression order on that basis. Assume that the next case that the court decides involves only an application of Article I, section 9, and it concludes that a particular search did not involve exigent circumstances. Assume further that, on the same day and on identical facts, the United States Supreme Court concludes under the Fourth Amendment that the equivalent search did involve exigent circumstances. Under the logic of independent analysis, both decisions would be correct, but that would mean that our decision in this case would no longer be correct. The point of independent analysis is that the two provisions are not linked, so there is no need to determine, as Judge Deits dissent does here, if they can be. By linking them as Judge Deits’s does, she would create a precedent that would almost certainly have to be overruled in the future, not because it is necessarily wrong to conclude that the state and federal analyses lead to the same result at this point in the independent development of state and federal search and seizure law, but because the inevitable development of case law *408by the state and federal courts will cause the state and federal law to drift apart.4 Proper application of Oregon’s independent analysis avoids the problem that Judge Deits would create in this case, a problem that she would create in an effort to find a way out of the box that the state created for itself by focusing exclusively on Article I, section 9, in its challenge to the trial court’s suppression order.5
Even if the state’s failure to challenge the trial court’s Fourth Amendment ruling did not foreclose this court’s ability to overturn the trial court’s suppression order, I would nevertheless affirm the suppression order on its merits. I would do so because I am persuaded that the trial court correctly rejected the exceptions that the state advanced to support the warrantless search of defendant’s home.
I first consider the exception based on probable cause and exigent circumstances. In assessing probable cause, this court considers the totality of the circumstances. See, e.g., State v. Kappel, 190 Or App 400, 404, 79 P3d 368 (2003), rev den, 336 Or 509 (2004). Viewed in that light, the *409evidence shows that there was only a remote possibility that the officers would find a burglar or evidence of a burglary in the house, and that falls well short of probable cause.
The trial court found that there had been 32 false alarms at defendant’s home over a seven-year period. Furthermore, during the year in which the police searched defendant’s home, over 99 percent of all residential alarms in the city were false alarms. Those facts provide useful background in assessing the significance of the events that occurred the night that the police searched the home.6
The officers arrived at defendant’s home in response to telephone calls from two neighbors reporting an alarm at the house. One of the neighbors told them that defendant lived alone in the house and had left several hours earlier to play in a professional basketball game in Portland. The neighbor said that he had watched the house after the alarm sounded and had not seen anyone moving around it. Finally, the neighbor said that 45 minutes to an hour before the alarm sounded he had seen an unfamiliar car back out of the driveway. The officers walked around the house looking for evidence of forced entry but found none. They did find the *410front door ajar about one foot, but they did not testify about whether the door lock had been set. There were no other doors or windows open and no signs of forced entry.
Given the evidence, it is apparent that the alarm could have been triggered only by the opening of the front door. Because there was no sign of forced entry and there was no other unsecured door or window, it also is evident that, if a burglar opened the front door, the burglar did it from the outside rather than the inside. Further, because the car that drove away from the house left more than 45 minutes before the alarm sounded, the person or people in the car presumably did not cause the alarm to sound by opening the door.7
The issue, then, is whether it is probable that the front door was open because a burglar opened it. Given the absence of evidence of a forced entry, the number of false alarms that defendant had experienced, and the overall ratio of false alarms in the city, I believe that it is much more likely that the front door was accidently left ajar by defendant and opened on its own.8
Even assuming that it is probable that a burglar entered the open front door, it is improbable that the police would have found a burglar or evidence of a burglary in a search of the house. That is because the alarm would have scared off the person when it sounded. Significantly, one of the neighbors told the officers that he had watched the house *411after the alarm had gone off and had not seen anything or anyone that caused him to be concerned.
Judge Deits implicitly assumes that it is probable that a burglar chose to enter the house notwithstanding the sounding alarm and notwithstanding the fact that there were neighbors living nearby who could see the house and people, if any, moving around it. She necessarily also concludes that it is probable that the burglar decided to hide in the house while the alarm sounded, because the neighbor said that he had not seen any activity around the house after the alarm went off and the police did not see anything unusual in the house when they looked through the windows.
It certainly is possible that a burglar triggered the alarm by opening the front door and leaving it open, that the burglar entered the house notwithstanding the sounding alarm and the presence of neighbors, that the burglar stayed hidden in the house for an extended period of time, and that the officers could have found the burglar or evidence of the burglar’s activities when they entered the house. That possibility is quite remote, however. Consequently, it is improbable that the police would find a burglar or evidence of a burglary when they entered defendant’s house. Given the facts of this case, no court would have authorized a warrant to search the house, because no court could have concluded that there was probable cause to believe that a burglary was in progress or had occurred.
Even assuming that there was probable cause to believe that the police would find a burglar or evidence of a burglary in defendant’s house, there were no exigent circumstances that would justify the decision by the police to enter defendant’s home to conduct a search without first obtaining defendant’s consent or a warrant. The police knew that defendant was in Portland playing in a professional basketball game. He could have been reached by telephone to ask for his consent to enter his home. Contacting defendant by telephone would also have given the police an opportunity to learn more about what had caused the alarm to sound.
Judge Deits nevertheless concludes that an exigency was created by the possibility that the putative burglar would escape before the police could get a warrant. She says *412that an immediate entry was necessary to prevent escape by the burglar or damage to defendant’s property. 198 Or App at 430-32 (Deits, J. pro tempore, dissenting). She rejects the idea that the officers could have called for backup officers to surround the house while they sought a warrant. But contrary to Judge Deits’s reasoning, the likelihood of escape would have been reduced if the house had been surrounded by officers when the search occurred. Before entering the house, the officers had walked around it looking for signs of forced entry, had checked doors and windows for signs that someone had broken in, and had shone flashlights into the house. If a burglar were in the house, the burglar would likely have become aware of that activity and been prepared to respond if the officers entered the house. When the officers entered the front door of the house and announced their presence, the burglar could well have decided to leave the house through an unguarded door or window, thereby avoiding capture. As for the risk of damage to defendant’s property, the officers had seen none and there is no reason to believe that a burglar would begin damaging property while police surrounded the house and waited for a search warrant.
The more fundamental problem with Judge Deits’s position is that it mistakenly assumes that securing a warrant could have required at least one of the officers to leave the house for a significant time. Id. at 430 (Deits, J. pro tempore, dissenting). Warrants are available by telephone, ORS 133.545(5) and ORS 133.555(3), and the availability of such a warrant is to be considered in determining the existence of exigent circumstances. See Stevens, 311 Or at 129-30 (citing State v. Wise, 305 Or 78, 82 n 3, 749 P2d 1179 (1988)). Here, the state had the burden of establishing the existence of exigent circumstances, and it offered no evidence on the availability of a telephonic warrant.
Consequently, Judge Deits is simply wrong to say that the officers were faced with two unacceptable choices if they sought to get a warrant to authorize their search of defendant’s home for the putative burglar: They would both have to leave the home in order to get the warrant, thereby permitting the burglar to escape, to damage defendant’s property, or to confront defendant if defendant returned home while they were getting the warrant. Alternatively, one *413of them would have to leave the home to get the warrant, thereby leaving the other officer without a backup and making it easier for the burglar to escape, to damage defendant’s property, or to harm the remaining officer. 198 Or App at 430-32 (Deits, J. pro tempore, dissenting). Because a telephonic warrant could be obtained without either officer leaving defendant’s home, none of the circumstances that Judge Deits identifies created an exigency that allowed the officers to search the home for a burglar without getting a warrant.
The claimed exigency also cannot be reconciled with the reason given for entering the house. The officers did not consider whether it would be feasible to obtain a warrant or whether they faced circumstances that required them to act without one. They entered the house because a Lake Oswego Police Department policy directed them to enter a house under the circumstances of this case to conduct an administrative search to determine if the alarm was a false alarm. The policy requires a police officer who responds to a residential alarm and finds an open or unlocked window or door to call for a backup officer and then enter the residence with the other officer to look for an intruder or evidence of an intrusion. If they do not find evidence that someone entered the residence unlawfully, they are to leave a false alarm notification in the residence and secure it. That is what the officers did here. There may be a categorical exigency for the search of automobiles under certain circumstances, see, e.g., State v. Kock, 302 Or 29, 33, 735 P2d 1285 (1986) (“Searches of automobiles that have just been lawfully stopped by police may be searched without a warrant and without a demonstration of exigent circumstances when police have probable cause to believe that the automobile contains contraband or crime evidence.”), but there is no categorical exigency for the search of houses. This case would create one, however, if, as Judge Deits concludes, the reasons giving rise to an administrative search were exigent circumstances justifying a warrantless search of defendant’s home.
In summary, the trial court did not err in concluding that the warrantless search of defendant’s home was not a lawful search under Article I, section 9, as a search based on probable cause and exigent circumstances. Because the state advances two alternative rationales for the search, I turn to *414them to determine if either provides a basis to uphold the legality of the search.
The state contends that the search was lawful as an administrative search to enforce a Lake Oswego ordinance that imposes a civil fine on people who have a sequence of residential false alarms. As described above, the administrative search policy directs police officers to enter and search homes in which alarms have sounded if they find an open or unlocked window or door. The officers are directed to look in every place in the home in which an intruder might reasonably be expected to hide. If the search discloses no evidence of an intrusion, then the officers are to leave a notice of a false alarm in the home, secure the home, and leave.
There are three requirements for a lawful administrative search under Article I, section 9. First, the search must be authorized by a politically accountable lawmaking body. Weber v. Oakridge School District 76, 184 Or App 415, 435, 56 P3d 504 (2002), rev den, 335 Or 422 (2003). Second, it must be designed and systematically administered so that it involves no discretion by the officers conducting the search. Id. at 436. Third, it must be reasonable in relation to its purpose. Id. at 437. The administrative search in this case runs afoul of the first and third requirements and, hence, violates Article I, section 9.
A politically accountable lawmaking body adopted the city ordinance that authorizes the imposition of a civil fine for a third false residential alarm in a one-year period and that authorizes the police department to “[investigate and verify whether an alarm is a false alarm.” Significantly, however, the ordinance does not expressly authorize the police to conduct searches of residences in order to investigate and verify whether alarms are false. Although the authority to conduct an administrative search can be implied from a grant of related authority, it cannot be implied here. The instances in which authority has been implied have involved situations in which the administrative searches were necessary to accomplish the tasks that the granting authority expressly authorized. See, e.g., State v. Boone, 327 *415Or 307, 314, 959 P2d 76 (1998) (authority to inventory vehicles implied from explicit authorization by city ordinance to impound them); State v. Ketelson, 163 Or App 70, 986 P2d 1202 (1999) (authority to conduct inventory at detoxification center implied from decision by politically accountable body to establish the center). That is not the case here. It is not necessary to search homes for evidence of false alarms in order to enforce an ordinance that imposes fines for successive false alarms. Consequently, a decision to adopt an ordinance that imposes a fine for successive false residential alarms does not imply authority for the police to conduct administrative searches of residences to determine if alarms are false.
Even if the authority could be implied, it would not be reasonable to search people’s homes as a means of enforcing an ordinance that imposes a civil fine for successive false alarms. A search of a private home for evidence of intrusion is in itself a dramatic intrusion into the privacy of the resident. That intrusion cannot be justified when viewed in light of the goal of the ordinance and the lack of a need for the intrusion to achieve it.
The state also contends that defendant impliedly consented to the search by installing an audible burglar alarm in his house. He did not. A person who installs such an alarm presumably understands that neighbors might call the police when the alarm sounds and that the police might enter the house under appropriate circumstances in response to the alarm, but the person does not consent in advance to every entry by the police in response to an alarm. Furthermore, the police did not enter the house because they believed that they had defendant’s consent to do so. They entered because they were directed by a police department policy to determine if the alarm was a false alarm. The search cannot be upheld as a consensual search.
For the foregoing reasons, I conclude that the trial court’s suppression order should be affirmed.
Schuman and Ortega, JJ., join in this concurrence.

 The state also suggests that defendant waived his Fourth Amendment arguments in the trial court, noting that defense counsel argued to the trial court that Article I, section 9, of the Oregon Constitution provides greater privacy protection than the Fourth Amendment, and that the court need not look further than Article I, section 9, in deciding the case. We do not believe that either of those statements constituted a waiver of defendant’s Fourth Amendment arguments, which were presented in detail to the trial court. The first statement — that the Oregon Constitution provides greater protections than the federal constitution — in no way suggests that a search might not violate both constitutions. The second statement simply acknowledges that the court, finding a violation of the Oregon Constitution, would not be required to address the federal constitutional issue. In light of the fact that defendant also argued that there was a Fourth Amendment violation and the trial court held that there was a Fourth Amendment violation, I would conclude that defendant did not waive that argument.
The state also argues that defendant, having failed to suggest in his response brief that this court could affirm on the ground that the state had not challenged the trial court’s Fourth Amendment ruling, cannot now raise that argument as a belated alternative basis for affirmance. The state misunderstands what constitutes an alternative basis for affirmance. An alternative basis for affirmance is present when the court concludes “that the decision of the lower court must be correct for a reason other than that upon which the lower court relied.” Outdoor Media Dimensions Inc. v. State of Oregon, 331 Or 634, 659-60, 20 P3d 180 (2001) (emphasis added). Here, the trial court actually relied on the Fourth Amendment in suppressing the evidence. Thus, the issue is not whether defendant was obliged to mention that fact in his response brief, but whether the state can establish reversible error if it failed to challenge the court’s Fourth Amendment ruling.


 To be sure, the state did cite some Oregon cases that discussed the Fourth Amendment, but it did not cite any of the cases as support for a proposition of Fourth Amendment law. The state’s citation to State v. Apodaca, 85 Or App 128, 735 P2d 1264 (1987), for example, was in the context of noting that we had previously held under Article I, section 9, that an open front door did not establish probable cause that a burglary had been committed. Its citations to State v. Bridewell, 306 Or 231, 759 P2d 1054 (1998), State v. Stevens, 311 Or 119, 806 P2d 92 (1991), and State v. Greene, 285 Or 337, 591 P2d 1362 (1979), are equally fleeting. In fact, the state’s only citation to Bridewell is for the unremarkable proposition that, “[u]nder Article I, section 9, of the Oregon Constitution, warrantless searches are per se unreasonable unless they fall within” an exception to the warrant requirement. (Emphasis added.) How such a citation raises on appeal any issue under the Fourth Amendment escapes us. Although a party certainly might rely on those cases to support an argument that a trial court’s suppression of evidence was erroneous under the Fourth Amendment, by no stretch of the imagination did the state do that in this case.


 The syllogism might work in circumstances in which Oregon law has explicitly adopted the principle that comparable state and federal constitutional provisions should be interpreted the same way and produce the same results. Even then, however, the results under comparable state and federal provisions could diverge over time, as the Oregon courts and the United States Supreme Court apply the same analysis to different facts. At some point in that progression, the Oregon courts would have to bring Oregon case law back into line with federal case law or they would have to abandon the proposition that the two bodies of law are *406congruent. Whatever the vitality of the syllogism in areas in which comparable constitutional provisions are said to be interpreted identically, it has no application to search and seizure law, which is understood to be distinct under the Oregon and United States constitutions. See, e.g., State v. Caraher, 293 Or 741, 756-57, 653 P2d 942 (1982); State v. Flores, 68 Or App 617, 619-26, 685 P2d 999, rev den, 298 Or 151 (1984).


 It bears emphasis that neither the state nor Judge Deits’s dissent analyze the facts of this case to determine if they establish that the search of defendant’s home satisfied the Fourth Amendment test for probable cause and exigent circumstances. Instead, they look to see if there is authority for the proposition that the Fourth Amendment test is different or more protective than the test under Article I, section 9. Because they do not find authority for those propositions, they assume that a determination that the search met the Article I, section 9, test establishes that it met the Fourth Amendment test. The state and Judge Deits might be right that a search that met the Article I, section 9, test for probable cause and exigent circumstances also met the Fourth Amendment test. The problem is that they cannot properly determine that the Fourth Amendment test was met without going through the Fourth Amendment analysis, which neither does.


 In his dissent, Judge Haselton concludes that Oregon courts are prohibited from ruling on federal constitutional issues if they conclude that the Oregon constitution gives litigants the relief that they seek. 198 Or App at 441-43 (Haselton, J. , dissenting). Judge Haselton is wrong, as Judge Landau explains in his concurrence. For purposes of judicial economy, trial courts often make alternative rulings to avoid the need for piecemeal appellate review. There is no support in Oregon law for the principle that trial courts are barred from making alternative rulings under the federal constitution in conjunction with rulings under the state constitution. Given the role of this court and the Supreme Court in the judicial system, neither court makes alternative rulings under the federal constitution. That does not mean, however, that trial courts are barred from doing so. Moreover, even if they were barred from doing so, the state would need to make that argument to us in order for us to reverse the trial court’s Fourth Amendment ruling because this court cannot overturn a ruling on the basis of an argument that the state did not make to the trial court or on appeal.


 In his dissent, Judge Edmonds contends that the facts in the record about the incidence of false alarms in Lake Oswego and at defendant’s home cannot properly be considered in evaluating whether the officers had probable cause to search defendant’s home for a burglar or evidence of a burglary. 198 Or App at 437-39 (Edmonds, J., dissenting). There are two problems with his position. First, the state did not argue at trial or on appeal that those facts could not be considered in assessing whether the officers had probable cause to conduct a search. This court cannot reverse the trial court for considering facts that the state made no argument against the trial court considering. That does not mean that this court can endorse a trial court’s incorrect legal analysis. It simply means that a party must in most cases give the court the correct analysis in order to complain on appeal that the court erred by failing to follow that analysis.
Second, both officers acknowledged that, in their experience as Lake Oswego police officers, the great majority of residential alarms were false alarms. They did not know that the rate of false alarms was 99 percent, but they knew that a sounding alarm did not have much if any bearing on whether a burglary had occurred, which is the conclusion that the trial court reached. Judge Edmonds acknowledges that the trial court could infer from the record in this case that the officers knew that a sounding alarm had little bearing on whether a burglary had occurred, but he notes that the court did not explicitly draw that inference. Id. at 437 (Edmonds, J., dissenting). Under Ball, this court infers that the court made findings consistent with its ruling. Hence, it does not matter that the trial court did not explicitly draw an inference about the officers’ knowledge regarding the incidence of residential false alarms in Lake Oswego.


 Judge Deits questions that conclusion, reasoning that a burglar could have been dropped off by the people in the car rather than taken away by them. 198 Or App at 428-29 (Deits, J. pro tempore, dissenting). I am not sure what to make of that statement. The car left 45 minutes to an hour before the alarm sounded. Because there were no signs of a forced entry into the house, that would mean that the putative burglar spent 45 minutes to an hour around the outside of the house before he decided simply to open the front door. Given that there were neighbors in nearby houses, it is hard to imagine that a burglar would have done that. Furthermore, it also is difficult to understand why those who took the burglar to the house would leave the burglar there with no evident means of escape.


 Judge Deits contends that nothing in the record supports that idea. 198 Or App at 428 (Deits, J. pro tempore, dissenting). Of course, the conclusion that the officers ultimately reached, that the alarm was a false alarm, appears to confirm that the door did open on its own and not as a result of someone opening it. Whether that explanation for the open door was the most likely explanation at the time that the officers entered the house is debatable, but Judge Deits is wrong to suggest that the explanation lacks any basis in the record.